Case 1:19-cv-02263-LGS Document1 Filed 03/13/19 Page 1 of 3

~DOCUMENTS TO BE SEALED

PLAINTIFF

yy ZB
a a

Sow Sf
am Orr.
= wie ERS

DANT Fas

co =

wO

 

 

7 - SORES 1s OMT Asarn -

 

DATE FILED: _ ft 13 2019

SIGNED BY:

DATE SIGNED: _ WR 12.2019

TO BE FILED UNDER SEAL:

ENTIRE ACTION
COMPLAINT / PETITION ONLY 3 SuteoA«
(PAT.

 

OTHER DOCUMENTS / EXHIBITS

uf on et
>

de
Case 1:19-cv-02263-LGS Document1 Filed 03/13/19 Page 2 3 arts sy
i

fo p> fA

io

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
ERIC BRANDT, Derivatively on Behalf of Civil Action No.
Nominal Defendant SYNACOR, INC.,

Plaintiffs,
Vv.

)

)

)

)

)
HIMESH BHISE, WILLIAM J. STUART, __)
JORDAN A. LEVY, KUO-YEN )
(ANDREW) KAU, GARY L. GINSBERG, __)
MARWAN FAWAZ, MICHAEL J. )
MONTGOMERY, M. SCOTT MURPHY, __ )
)

)

)

)

)

)

)

)

)

}

19

 

and ELISABETH B. DONOHUE,

 

Defendants,
~and -
SYNACOR, INC.,

Nominal Defendant.

%
Jal erorossooxn GRANTING THE UNOPPOSED EX PARTE MOTION TO
FILE PLAINTIF®’S VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
AND SUPPORTING PAPERS UNDER SEAL

THIS MATTER, having been brought before the Court on Plaintiff's unopposed ex parte
motion for entry of an order to file under seal (the “Ex Parte Motion”); and Plaintiff having
submitted the following documents: (1) the Ex Parte Motion; and (2) the Declaration of Geoffrey
M. Johnson and Exhibit A thereto (the Confidentiality and Non-Disclosure Agreement executed
on October 8, 2018); and the Court having considered Plaintiff's submissions and having found
that there are legitimate confidentiality concerns warranting the relief sought; and for good cause

/ fh
/ shown, itisonthis 12 day of March , 2019,

 

ORDERED that Plaintiff's Ex Parte Motion is GRANTED, and it is further

 
Case 1:19-cv-02263-LGS Document1 Filed 03/13/19 Page 3 of 3

ORDERED that Plaintiff's Verified Stockholder Derivative Complaint and supporting

papers in the above-captioned action are to be filed under seal and remain sealed until further order

Lelrorak A. Bate

UNITED STATES DISTRICT JUDGE

of the Court.

 
